Case 1:18-cv-01763-MEH Document 134 Filed 11/04/20 USDC Colorado Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                Magistrate Judge Michael E. Hegarty

Civil Action No:          18-cv-1763-MEH                                       Date: November 4, 2020
Courtroom Deputy:         Christopher Thompson                                 FTR: Courtroom A 501

Parties:                                                      Counsel:

VAIL SUMMIT RESORTS, INC.,                                    Alison Toivola (by person)

     Plaintiff,

v.

ZIP-FLYER, LLC, et al.,                                       Jason Wesoky
                                                              Kylie Schmidt (by phone)

     Defendant.

                                       COURTROOM MINUTES
                                         MOTION HEARING

Court in session:         2:01 p.m.

Court calls case. Appearances of counsel and Defendant Shawn Lerner by phone.

This matter is before the Court regarding the Defendants’ pending [ECF 129] Motion to
Withdraw as Attorney Jason B Wesoky and Kylie M. Schmidt.

The Court directs Plaintiff’s counsel to temporarily leave the hearing for 10 minutes to allow
Defendant Shawn Lerner and his attorneys to speak with the Court regarding issues related to the
Motion. The record will be sealed, Restricted Level 2, with access only to the Court and the
Defendants.

For the reasons set forth on the record, it is ORDERED the Motion is DENIED WITHOUT
PREJUDICE and the Court will attempt to find Pro Bono Counsel for the Defendants

Court in recess:          2:20 p.m.        Hearing concluded.
Total in-court time:      00:19

*To obtain a transcript of this proceeding, please contact Patterson Transcription Company at (303) 755-4536 or AB
Litigation Services at (303) 629-8534.
